Citation Nr: 1220775	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for aggravation of an osteochondral defect, right medial femoral condyle, status post total knee replacement: in excess of 20 percent prior to January 9, 2008; and in excess of 30 percent from March 1, 2009.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted the Veteran's claim of entitlement to an increased disability rating for aggravation of an osteochondral defect, right medial femoral condyle, and assigned a 20 percent disability rating.  Later in May 2006, the Veteran submitted a notice of disagreement with this disability rating.  A subsequent April 2008 rating decision of the Montgomery, Alabama, RO granted entitlement to a temporary total disability evaluation for the Veteran's right knee, status post total knee replacement, effective from January 9, 2008 through February 28, 2009.  A 30 percent disability rating was assigned as of March 1, 2009.  A statement of the case was also issued to this effect in April 2008, and the Veteran timely perfected his appeal in June 2008.  In June 2009, a rating decision continued the Veteran's 30 percent disability rating for his right knee, status post his total right knee replacement.  A December 2009 supplemental statement of the case continued this disability rating.

The Board notes that the 20 percent and 30 percent disability ratings assigned to the Veteran's service-connected right knee disability are not the maximum ratings available for this disability, and as such, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that in February 2012, the Veteran specifically revoked his power of attorney with his prior representative.  See 38 C.F.R. § 14.631 (2011).  Thus, the Veteran is considered to be self-represented in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased disability evaluation for aggravation of an osteochondral defect, right medial femoral condyle, status post total knee replacement.

The Board notes that the Veteran has not been provided with sufficient notice of VA's duties to notify and assist him in establishing an increased disability rating consistent with the holding in Vazquez-Flores, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  On remand, the agency of original jurisdiction (AOJ) should provide the Veteran with appropriate notice.  The letter should also inform the Veteran that he may appoint another representative before VA as he mentioned in his February 2012 statement that he may have another representative in mind after the Board issues its decision.

The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Here, the most recent VA treatment records associated with the Veteran's paper claims file are dated in December 2009.  As such, the AOJ should obtain any outstanding VA treatment records dated since December 2009.  Additionally, in light of the remand, records from the Social Security Administration (SSA) should be printed out from the disc that has been associated with the claims file.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran has consistently maintained that his right knee disability has increased in severity.  He was last afforded a VA examination in September 2009 and should be afforded a new examination, particularly since the Veteran has undergone a total right knee replacement.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist with respect to an increased disability rating for aggravation of an osteochondral defect, right medial femoral condyle, status post total knee replacement, consistent with the holding set forth in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Also, ask him if he wishes to appoint another representative.

2.  Obtain any outstanding VA treatment records dated since December 2009.  Any response received should be memorialized in the Veteran's VA claims file.

3.  Print out the Veteran's SSA records currently on disc in the Veteran's VA claims file.

4.  After the aforementioned development is complete and the records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate expert to ascertain the current level of severity of the Veteran's service-connected aggravation of an osteochondral defect, right medial femoral condyle, status post total knee replacement.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the examination.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for higher ratings for aggravation of an osteochondral defect, right medial femoral condyle, status post total knee replacement.  If the claim remains denied, provide a supplemental statement of the case to the Veteran.  After he has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

